OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this Court on *76February 16, 1982. The Grievance Committee of the Eighth Judicial District has filed a motion pursuant to 22 NYCRR 1022.19 (f) to suspend respondent from the practice of law pending the determination of nine disciplinary charges, asserting that respondent is guilty of misconduct immediately threatening the public interest and that respondent failed to respond to a judicial subpoena directing him to appear and answer a complaint.
The complaint alleges that respondent’s client delivered to respondent funds to be held in escrow pending the resolution of a dispute. Respondent was discharged but failed to remit the funds after being instructed to do so by the client’s new attorney. Thereafter, respondent failed to appear before the Grievance Committee when served with a judicial subpoena. Petitioner also asserts that attempts to contact respondent by telephone were unsuccessful because his phone was disconnected. Additionally, respondent has failed to answer this motion or to appear before this Court.
Accordingly, we determine that respondent is guilty of misconduct immediately threatening the public interest (22 NYCRR 1022.19 [f] [2] [a]) and conclude that he should be suspended pending the hearing and determination of this disciplinary proceeding.
Pine, J. P., Balio, Lawton, Davis and Boehm, JJ., concur.
Order of suspension entered.